P


                 THE     ATTORSEY             GENERAL
                             OF     TEXAS


                               July 10, 1987




    Mr. Kenneth H. Ashworth           opinion No. m-744
    commissioner
    Coordinating Board                Re: Whether an institution of higher
    Texas College and University      education is required to consider
       System                         applications from all health main-
    P. 0. Box 12788                   tenance organizations in determining
    Austin, Texas   78711             what coverage to offer its employees

    Dear Mr. Ashworth:

         You ask about the proper interpretation of certain language
    contained in provisions of the Texas State College and University
    Employees Uniform Insurance Benefits Act, codified as article 3.50-3
    of the Insurance Code. Your request concerns the. methods to be
    employed in selecting Health Maintenance Organizations (HMOS) to
    provide health-care services to eligible public college and university
    employees and retirees.      Specifically, YOU note that section
    4(b)(4)(D)(iv) of article 3.50-3 requires public colleges and
    universities to offer to their employees the option of participating
    in an HMO in lieu of the more traditional types of health insurance
    offered pursuant to the act.

         The relevant section of the act states:

                The institution shall select and contract for
             services performed by health maintenance organiza-
             tions that are approved by the federal government,
             if available, or by the State of Texas, if avail-
             able, to offer health-care services to eligible
             employees and retired persons in a specific area
             of the state. Eligible employees and retired
             persons may participate in a selected health
             maintenance organization in lieu of participation
             in the health insurance benefits under this Act,
             and the employer contributions provided by Section
             13 of this Act for health-care coverage shall be
             paid to the selected health maintenance organiza-
             tions on behalf of the participants. A health
             maintenance organization that has been approved to
             provide health-care services to employees and
             retired persons of the state under the Texas




                                    p. 3461
Mr. Kenneth H. Ashworth - Page 2 (~~-744)




         Employees Uniform Group Insurance Benefits Act
         (Article 3.50-2, Vernon's Texas Insurance Code) is
         qualified upon proper application to the institu-
         tion to provide similar services to eligible
         employees and retired persons of any institution
         or agency under this Act located in the same area
         of the state. More stringent requirements may not
         be imposed on health maintenance organizations
         under this Act than are imposed by the state or by
         the federal government. (Emphasis added).

Ins. Code art. 3.50-3. §4(b)(4)(D)(iv).

     You ask whether the section requires an institution to consider
applications from all EM08 approved by the state or federal
governments rather thx just those that have been approved to provide
health-care services pursuant to the Texas Employees Group Insurance
Benefits Act to state employees and retirees of agencies other than
agencies of higher education. Ins. Code art. 3.50-2.

     This statutory provision is unambiguous. In such a case, we do
not refer to the canons of statutory construction to determine the
intent of the legislature; rather, it is our duty merely to read the
plain language of the statute. Board of Insurance Commissioners of
Texas v. Guardian Life Insurance Co.. 180 S.W.2d 906 (Tex. 1944); Mrs.
Tucker's Foods, Inc. v. Calvert. 296 S.W.2d 787 (Tex. Civ. App.
Austin 1956, writ ref'd n.r.e.); 53 Tex. Jur. 2d Statutes $123 (1964).
The only possible construction of section 4(b)(4)(D)(iv) requires an
institution to consider applications from HMOs that are approved by
state or federal governments to offer services in Texas. An
institution may obtain a list of such approved BMOs from the Insurance
Board. Ins. Code art. 3.50-3, §4(D)(i). An HMO need not also be
approved to offer services to state employees, other than those who
work for public colleges and universities, in order to be eligible to
compete to offer services to public college and university employees,
although the statute clearly contemplates that such EMOs may submit
applications to offer services to public college and university
employees.

     You also ask whether an institution must contract with all
approved BMOs that make application to provide service, or whether the
institution can select from among the eligible applicants.




                                   p. 3462
Mr. Kenneth H. Ashworth - Page 3     (JM-744)




     The plain meaning of the statute is evident on this point also:
"The institution shall select and contract for services performed by
health maintenance organizations that are approved. , . ." Ins. Code
art. 3.50-3,   §4(b)(4)(D)(i").   "Select" means to "choose from a
number or group by fitness, excellence, or other distinguishing
characteristics." Webster's Third New International Dictionary 2058
(1961). The statute specifies that a competitive bidding process will
be used to determine which provider should be chosen to provide health
care services. Ins. Code art. 3.50-3, §4(b)(4)(D)(i-iii) (with the
exception of BMOs already approved to offer services to state
employees outside of higher education). If the statute required that
all applications from approved BMO providers be accepted, then the
statutory specification of a competitive bidding process would be
pointless.

                              SUMMARY

             The   Texas   State College    and   University
          Employees Uniform Insurance Benefits Act, article
          3.50-3  of the Insurance Code, requires an
          institution or agency subject to its provisions to
          consider applications to provide health care
          service from all health maintenance organizations
          approved by the state or federal governments.




                                         JIM     MATTOX
                                         Attorney General of Texas

WARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Don Bustion
Assistant Attorney General




                                   p. 3463